Title: From James Madison to Richard O’Brien, 31 May 1803
From: Madison, James
To: O’Brien, Richard


Sir.
Department of State May 31st. 1803.
Capt. Morris lately arrived and delivered in person the dispatches you had confided to him. The Vessel with the remainder of the ship-timber and other naval stores, demanded by the Dey of Algiers upon the annuity, will convey this letter to you. The powder is not sent for the reasons explained in my last of the 30th. March. The other articles intended as presents are added to the cargo. It is hoped that every exertion will be made on your part to convert it to the best advantage of the public and that thereby it will leave a considerable balance in favor of the United States to be applied to the extinguishment of future annuities.
Tobias Lear Esqr. formerly the Secretary of Genl. Washington is the Gentleman whom the President has selected to fill the Consulate you now occupy, as intimated in my last. He will take his passage in the next public vessel for the Mediterranean, which will probably proceed in the course of a fortnight or three weeks, and, as I suppose, will be the bearer of the President’s answer to the letter of the Dey, respecting the redemption of Capt. Morris & his crew, as well as of answers to several minute subjects contained in some of your last dispatches. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   Andrew Morris probably carried copies of O’Brien’s dispatches of 16 Sept., 11 and 22 Oct., and 23 Nov. 1802, all of which are docketed as received 19 May (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:584–87, 4:16–18, 45–50, 135–36).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:459–60.



   
   For Mustafa Dey’s letter to Jefferson, see O’Brien to JM, 11 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:16–18 and n. 2). The president’s reply was carried by Tobias Lear (see Lear to JM, 3 Aug. 1803).


